Title: From Benjamin Franklin to John Bartram, 17 July 1771
From: Franklin, Benjamin
To: Bartram, John


My good and dear old Friend,
London, July 17. 1771
I received your kind Letter of April 29. wherein you complain of your Friends here not writing to you. I had written a Letter to you on the 20th. of the same Month per Osborne, which I hope is long since got to hand; but I confess I ought to have written sooner, to acknowledge the Receipt of the Box of Seeds, whereby I was much obliged.
As to your Pension, there is not, I believe, the least Reason for you to apprehend its being stopped. I know not who receives it for you here, or I should quicken them in writing to you. But there is no Instance in this King’s Reign of taking away a Pension once granted, unless for some great Offence. Young is in no Esteem here as far as I can learn.
I wish your Daughter Success with her Silkworms. I am persuaded nothing is wanting in our Country for the Produce of Silk, but Skill; which will be obtain’d by persevering till we are instructed by Experience.
You take Notice of the Failing of your Eyesight. Perhaps you have not Spectacles that suit you, and it is not easy there to provide one’s self. People, too, when they go to a Shop for Glasses, seldom give themselves time to chuse with Care, and if their Eyes are not rightly suited, they are injured. Therefore I send you a compleat Set, from No. 1. to 13. that you may try them at your Ease; and having pitch’d on such as suit you best at present, reserve those of higher Numbers for future Use as your Eyes grow still older; and with the lower Numbers, which are for younger People, you may oblige some other Friends. My Love to good Mrs. Bartram and your Children. I am, as ever, Your faithful Friend and Servant
B Franklin
P.S. July 30. On Enquiry I find your Pension continues, and will be regularly paid as it becomes due to the Person you empower to receive it for you.
Mr Bartram
 Endorsed: B. Franklin to John Bartram Dated London July 17. 1771.